Citation Nr: 0619435	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969 and is the recipient of the Purple Heart as a 
result of an injury sustained in Vietnam. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Columbia, South Carolina (hereinafter 
RO).  This decision granted service connection for PTSD, at a 
disability rating of 30 percent.  The veteran expressed 
disagreement with this initial rating; accordingly, the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" are for application 
with respect to this claim.  

In September 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice in a May 2003 letter of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
the correct evaluation is the subject of the present appeal, 
on remand proper notice is required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
about disability ratings and effective dates for the award of 
benefits, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  Such notice must be provided prior to 
the adjudication of this issue.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed.Cir. 2006).  As such, the RO is requested to 
cure this procedural defect upon remand. 

Additionally, on VA examination in November 2003, the 
veteran's PTSD was termed moderate.  However, VA outpatient 
treatment records dated in June 2005 reflect an increase in 
psychiatric symptoms as to have resulted in the veteran 
having suicidal ideation, with reports that he was playing 
Russian Roulette.  As a result, the veteran was transported 
by ambulance to a psychiatric hospital where he remained for 
three days.  Also testimony before the undersigned by the 
veteran's wife and veteran reflect worsening symptoms of 
PTSD, particularly after the veteran was the victim of an 
armed robbery.  Another examination is necessary to assess 
the veteran's current level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
30 percent for PTSD and an earlier 
effective date for a grant of service 
connection.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should schedule the veteran 
for a VA examination to assess the 
current extent and severity of his PTSD.  
A copy of this remand and the claims 
folder should be made available to and 
reviewed by the examiner prior to 
examination of the veteran.  In the 
examination report, the examiner should 
indicate whether or not PTSD results in 
such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; speech that is 
intermittently illogical, obscure, or 
irrelevant; panic attacks (and their 
frequency); difficulty in understanding 
complex commands; impairment of short or 
long- term memory (e.g., retention of 
only highly learned material, forgetting 
to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
impaired impulse control (such as 
unprovoked irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene, difficulty in adapting to 
stressful circumstances (including work 
or a worklike setting); or an inability 
to establish and maintain effective 
relationships.  

3.  Upon completion of the foregoing 
development and any other development 
it deems appropriate, the RO should 
readjudicate the claim.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


